EXHIBIT 10.1

FIRST AMENDMENT TO SALES AND SERVICES AGREEMENT

            THIS FIRST AMENDMENT TO SALES AND SERVICES AGREEMENT (hereafter
"First Amendment") is made effective the 1st day of January, 2009 (the
"Effective Date") by and between Unifi Manufacturing, Inc., a North Carolina
corporation ("Unifi") and Dillon Yarn Corporation, a South Carolina corporation
("DYC").  Unifi and DYC are sometimes hereinafter collectively referred to as
the "parties" or individually as a "party."

RECITALS:

            WHEREAS, Unifi and DYC entered into a Sales and Services Agreement
dated as of January 1, 2007 (the "Sales Agreement", the terms of which are
incorporated herein by reference); and

            WHEREAS, the Initial Term of the Sales Agreement expires on December
31, 2008; and

            WHEREAS, Unifi desires to exercise its right to extend the Term of
the Sales Agreement for an additional one (1) year period to December 31, 2009
in order to continue the orderly transition of the services provided by DYC to
Unifi; and

WHEREAS, DYC hereby acknowledges its acceptance and agreement to the one year
extension of the Sales Agreement; and

WHEREAS, the parties have agreed to amend certain provisions to the Sales
Agreement as set forth below.   

            NOW THEREFORE, in consideration of these premises, the terms and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

            1.         Sales Services.  Schedule A and Schedule B to the Sales
Agreement are deleted in their entireties and replaced by Schedule A and
Schedule B hereto respectively. 

2.         Compensation for Services.  Section 3(a) of the Sales Agreement is
deleted in its entirety and replaced by the following provision:

(a)        As consideration for the Sales Services and the Transitional
Services, and subject to Section 3(b), Unifi shall pay DYC $1,700,000 per year
(the "Base Amount"), in advance, in quarterly installments of $425,000 each. 
Unifi shall reimburse DYC for the reasonable travel and entertainment expenses
("T&E expenses") of its Sales Staff and Executive Staff related to providing the
Sales Services to Unifi pursuant to Unifi's policies and procedures related to
T&E expenses. 

Except as expressly stated herein, all of the other terms and conditions of the
Sales Agreement shall continue in full and effect as originally written.  Any
capitalized terms set forth herein that are not expressly defined shall have the
meaning ascribed thereto in the Sales Agreement.  Should there be a conflict in
the terms of this First Amendment and the Sales Agreement the terms of this
First Amendment shall prevail and all applicable terms of the Sales Agreement
shall be hereby deemed amended and modified as necessary to give effect to the
intents and purposes of this First Amendment. 

This First Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.

UNIFI MANUFACTURING, INC.

        WILLIAM L. JASPER      12/1/08

By: ____________________________
            Name: William L. Jasper
            Title: President and C.E.O.

DILLON YARN CORPORATION

        STEPHEN WENER

By: ____________________________
            Name: Stephen Wener
            Title: C.E.O.  


Schedule A

Sales Staff

Ralph Mormile

            John Barrie

            William Clark

            Palmer Blair

           


Schedule B

Executive Staff

William Cohen

Mitchel Weinberger

Stephen Wener